Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 18, 2021 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-11) in the reply filed on 08/08/2022 is acknowledged. The traversal is on the ground(s) that it should be no undue burden on the Examiner to consider all claims in the single application. The Examiner respectfully disagrees. The Examiner has already stated in the Requirement for Restriction/Election mailed on 07/27/2022 that the application includes multiple distinct inventions (Inventions I and II) and he has also explained why he believes examining all the Inventions would constitute a search and/or examination burden. The Applicant, on the other hand, has not explained why in their opinion, examining all the patentably distinct Inventions would not constitute a search and/or examination burden
 	Since, the Applicant has not explained why examining all the patentably distinct Inventions would not be a search and/or examination burden, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.										Claim 1 teaches a limitation “wherein semiconductor areas of the III-V semiconductor power diode arranged beneath the first semiconductor contact area are each either surrounded by the core stack or form a carrier portion” (emphasis added). The Examiner could not locate either in the drawing or in the specification any support for this limitation involving the core stack surrounding the semiconductors areas underlying the first semiconductor contact area. All the descriptions made in the specification and in the drawing point toward a situation where the core stack is surrounded by other layers (dielectric frame) and does not surround any layers itself   Appropriate correction/clarification is requested.	
Claims 2-11 inherit the 35 U.S.C. 112(a) or 35 U.S.C. 112, 1st paragraph (pre-AIA ) rejections based on their dependencies on claims 1 and 9.
					

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-11 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.											         		 Claim 1 teaches a limitation “wherein semiconductor areas of the III-V semiconductor power diode arranged beneath the first semiconductor contact area are each either surrounded by the core stack or form a carrier portion” (emphasis added). The Examiner could not locate either in the drawing or in the specification any support for this limitation involving the core stack surrounding the semiconductors areas underlying the first semiconductor contact area. All the descriptions made in the specification and in the drawing point toward a situation where the core stack is surrounded by other layers (dielectric frame) and does not surround any layers itself   Appropriate correction/clarification is requested.	
Claims 2-11 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112, 2nd paragraph (pre-AIA ) rejections based on their dependency on claim 1.	

Furthermore, claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 6, which depends on claim 4, recites the limitation "the high-blocking III-V semiconductor power diode according to claim 4, wherein the buffer layer sequence is part of the core stack and / or part of the carrier portion ".  There is insufficient antecedent basis for the term the buffer layer sequence.
	For the purposes of examination, the Examiner interprets claim 6 to depend on claim 5 instead of on claim 4 to resolve the lack of antecedent basis.  However, appropriate correction and/or clarification is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 7-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dudek (Pub. No.: US 2019/0312151 A1).
Regarding Claim 1, Dudek disclosesa stacked high-blocking III-V semiconductor power diode comprising:				a first highly doped semiconductor contact area of a first conductivity type having a dopant concentration of at least 1•1018 cm-3 and having a first lattice constant (Par. 0073-0076 (in light of Par. 0066-0072); Fig.3 - first highly doped semiconductor contact area 12 of p type; dopant concentration of at least 1•1018 cm-3 between 5•1018 cm-3  & 5•1020 cm-3);				a low-doped semiconductor drift region of the first conductivity type or of a second conductivity type arranged beneath the first semiconductor contact area having a dopant concentration of 8•1011 - 1•1015 cm-3 and having the first lattice constant and a layer thickness of 10 µm - 200 µm (Par. 0073-0076 (in light of Par. 0066-0072); Fig.3 – semiconductor drift region comprising low-doped p-type layer 14; dopant concentration of 1•1012 - 1•1017 cm-3; thickness of 10 µm - 300 µm);							a highly doped second semiconductor contact area of the second conductivity type arranged beneath the semiconductor drift region having a dopant concentration of at least 5•1017 cm-3 and having the first lattice constant or a second lattice constant (Par. 0073-0076 (in light of Par. 0066-0072); Fig.3 – second semiconductor contact area 16 of n type; dopant concentration of 1•1019 cm-3);										a first metallic terminal contact layer, which is formed at least in regions and is materially bonded with an upper surface of the first semiconductor contact area (Par. 0073-0076 (in light of Par. 0066-0072); Fig.3 – first metallic terminal contact layer K2); and				a second metallic terminal contact layer, which is formed at least in regions and is arranged beneath a lower surface of the second semiconductor contact area (Par. 0073-0076 (in light of Par. 0066-0072); Fig.3 – second metallic terminal contact layer K1),			wherein at least the first semiconductor contact area forms a core stack having an upper surface, a lower surface, and a side face extending from the upper surface to the lower surface (Par. 0073-0076 (in light of Par. 0066-0072); Fig.3),						wherein the Ill-V semiconductor power diode has a dielectric frame region enclosing the core stack along the side face, having an upper surface and a lower surface (Par. 0073-0076 (in light of Par. 0066-0072); Fig.3 – dielectric frame region comprising layer 22),			wherein the upper surface of the core stack terminates with the upper surface of the dielectric frame region or forms a first step to the upper surface of the dielectric frame region (Par. 0073-0076 (in light of Par. 0066-0072); Fig.3 together with Fig. 1),					wherein the lower surface of the core stack terminates with the lower surface of the dielectric frame region or forms a second step to the lower surface of the dielectric frame region (Par. 0073-0076 (in light of Par. 0066-0072); Fig.3 together with Fig. 1), and				wherein semiconductor areas of the III-V semiconductor power diode arranged beneath the first semiconductor contact area are each either surrounded by the core stack or form a carrier portion (Par. 0073-0076 (in light of Par. 0066-0072); Fig.3 together with Fig. 1), and			wherein the carrier portion is arranged beneath the core stack and the frame region and is provided with a common lower surface, which is formed by the lower surface of the dielectric frame region and the lower surface of the core stack (Par. 0073-0076 (in light of Par. 0066-0072); Fig.3 together with Fig. 1).
Regarding Claim 2, Dudek, as applied to claim 1, discloses the high-blocking III-V semiconductor power diode, wherein the dielectric frame region (DR) consists of SixOy or of SixNy or of AlxOy or of TaxOy or of TixOy or of HfxOy or comprises SixOy or SixNy or AlxOy or TaxOy or TixOy or HfxOy (Par. 0024, 0076).
Regarding Claim 3, Dudek, as applied to claim 1, discloses the high-blocking III-V semiconductor power diode, wherein the III-V semiconductor power diode has, between the first semiconductor contact area and the semiconductor drift region, a semiconductor interlayer of the first conductivity type having a dopant concentration of 8•1012 - 1•1016 cm-3 (Par. 0030-0033, claim 7).
Regarding Claim 4, Dudek, as applied to claim 1, discloses the high-blocking III-V semiconductor power diode, wherein the III-V semiconductor power diode comprises, between the second semiconductor contact area and the semiconductor drift region, a semiconductor interlayer of the second conductivity type having a dopant concentration of 8•1012 - 1•1016 cm-3 (Par. 0030-0033, claim 7).
Regarding Claim 7, Dudek, as applied to claim 1, discloses the high-blocking III-V semiconductor power diode, wherein the III-V semiconductor power diode comprises a substrate layer, and wherein the substrate layer is formed as part of the carrier portion (Par. 0074; Fig. 3 – at least a part of the bottom portion of layer 16 could be considered as a substrate layer). 
Regarding Claim 8, Dudek, as applied to claim 1, discloses the high-blocking III-V semiconductor power diode, wherein the semiconductor drift region and/or the first semiconductor contact area and/or the second semiconductor contact area consists of GaAs or InGaAs or the semiconductor drift region and/or the first semiconductor contact area and/or the second semiconductor contact area comprise GaAs or InGaAs (Par. 0008, 0072).
Regarding Claim 9, Dudek, as applied to claim 1, discloses the high-blocking III-V semiconductor power diode, wherein the first conductivity type is p and the second conductivity type is n, or wherein the first conductivity type is n and the second conductivity type is p stack (Par. 0073-0076 (in light of Par. 0066-0072); Fig.3 together with Fig. 1).
Regarding Claim 11, Dudek, as applied to claim 1, discloses the high-blocking III-V semiconductor power diode, wherein  the frame region is materially bonded to the side face of the core stack (Par. 0073-0076 (in light of Par. 0066-0072); Fig.3 together with Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


	Claims 5-6 are rejected under 35 U.S.C. 103 as obvious over Dudek (Pub. No.: US 2019/0312151 A1)   as applied to claim 1, further in view of Uemura (Pub. No.: US 2008/0203426 A1).
Regarding Claim 5, Dudek, as applied to claim 1, does not expressly disclose the high-blocking III-V semiconductor power diode, wherein the III-V semiconductor power diode has a highly doped metamorphic buffer layer sequence, wherein the metamorphic buffer layer sequence is disposed between the semiconductor drift region and the second semiconductor contact area (HK2), has a dopant concentration greater than 5•1017 cm-3 and a layer thickness greater than 0.5 µm and less than 20 µm, is of the first conductivity type or the second conductivity type, and has the first lattice constant on an upper surface facing the semiconductor drift region and the second lattice constant on a lower surface facing the second semiconductor contact area, and wherein the second semiconductor contact area has the second lattice constant.												However, Uemura teaches either explicitly or implicitly the high-blocking III-V semiconductor power diode, wherein the III-V semiconductor power diode has a highly doped metamorphic buffer layer sequence, wherein the metamorphic buffer layer sequence is disposed between the semiconductor drift region and the second semiconductor contact area (HK2), has a dopant concentration greater than 5•1017 cm-3 and a layer thickness greater than 0.5 µm and less than 20 µm, is of the first conductivity type or the second conductivity type, and has the first lattice constant on an upper surface facing the semiconductor drift region and the second lattice constant on a lower surface facing the second semiconductor contact area, and wherein the second semiconductor contact area has the second lattice constant (Par. 0052-0057 in light of Par. 0040; Fig. 1 – highly doped metamorphic buffer layer 2; this prior art teaches that metamorphic buffer layer can be grown if the active layers would have much different lattice constant than the substrate on which it is grown; for example if an InP HBT or power diode is to be grown on a GaAs substrate, it is important to have highly doped metamorphic buffer layer grown first on the substrate before growing the InP-related layers; this is essential in order to suppress formation of dislocations). 					It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Uemura to adapt the high-blocking III-V semiconductor power diode, wherein the III-V semiconductor power diode of Dudek has a highly doped metamorphic buffer layer sequence, wherein the metamorphic buffer layer sequence is disposed between the semiconductor drift region and the second semiconductor contact area (HK2), has a dopant concentration greater than 5•1017 cm-3 and a layer thickness greater than 0.5 µm and less than 20 µm, is of the first conductivity type or the second conductivity type, and has the first lattice constant on an upper surface facing the semiconductor drift region and the second lattice constant on a lower surface facing the second semiconductor contact area, and wherein the second semiconductor contact area has the second lattice constant in order to suppress formation of dislocation and facilitate growth of lattice mismatched active layers on a foreign substrate.
Regarding Claim 6, modified Dudek, as applied to claim 5, discloses the high-blocking III-V semiconductor power diode, wherein the buffer layer sequence is part of the core stack and/or part of the carrier portion (please see the rejections of claim 5; under BRI, the buffer layer sequence could be considered either as a part of the core stack and/or part of the carrier portion). 


Claim 10 is rejected under 35 U.S.C. 103 as obvious over Dudek (Pub. No.: US 2019/0312151 A1), as applied to claim 1.

Regarding Claim 10, Dudek, as applied to claim 1, does not explicitly disclose        the high-blocking III-V semiconductor power diode, wherein the first semiconductor contact area and/or the second semiconductor contact area is trough-shaped.						However, the Examiner takes OFFICIAL NOTICE that the high-blocking III-V semiconductor power diode, wherein the first semiconductor contact area and/or the second semiconductor contact area is trough-shaped is well known in the art (semiconductor contact areas could be made different-shaped; the shape depends on the particulars of overall design requirements).												It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings well-known in the industry to adapt the high-blocking III-V semiconductor power diode, wherein the first semiconductor contact area and/or the second semiconductor contact area of Dudek is trough-shaped in order to make device which fulfills all the design details.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

08/25/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812